FILED
                              NOT FOR PUBLICATION                           JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 HENRY ROCHMANA HADI; NANA                        No. 06-70304
 NERDEANNA,
                                                  Agency Nos. A096-364-529
               Petitioners,                                   A096-364-528

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Henry Rochmana Hadi and his wife Nana Nerdeanna, natives and citizens of

Indonesia, petition for review of a Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s decision denying their application for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JLA/Research
asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.

We review factual findings to be certain they are supported by substantial

evidence. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

       The agency denied petitioners’ asylum claim as time-barred. Petitioners do

not challenge this finding in their opening brief.

       Substantial evidence supports the agency’s denial of withholding of removal

because petitioners did not produce “credible, direct, and specific evidence” that

they will be persecuted because of the years they lived in the United States, or that

they or their daughter will be persecuted because their daughter is an American

citizen. See Ghaly v. INS, 58 F.3d 1425, 1428 (9th Cir. 1995); see also Nagoulko

v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (denying claim where fear of future

persecution is too speculative).

       We decline to take judicial notice of the 2003 and 2005 U.S. State

Department Travel Warnings. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996)

(en banc).

       PETITION FOR REVIEW DENIED.




JLA/Research                               2                                   06-70304